Order entered September 21, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01312-CV

                                  CHAN IL PAK, Appellant

                                              V.

                            AD VILLARAI, LLC, et al, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-06030

                                          ORDER
        The Court has before it appellant Chan Il Pak’s opposed first motion for extension of
time to file an amended brief. Pak is a pro se litigant in this matter. The motion, however, is
signed by Min W. Pak as “Attorney-in-Fact” for Pak. Min W. Pak does not appear to be a
licensed attorney in Texas. A litigant may represent himself or may be represented by counsel in
proceedings before this Court. Guerrero v. Memorial Turkey Creek, Ltd., No. 01-09-00237-CV,
2011 WL 3820841, at *2 (Tex. App.—Houston [1st Dist.] Aug. 25, 2011, no pet.) (mem. op.);
see TEX. R. APP. P. 9.1 (“A party not represented by counsel must sign any document that the
party files . . . .”). Because Pak may only represent himself or be represented by licensed
counsel, we STRIKE the motion without prejudice to Pak refiling a motion within seven days
that complies with the Texas Rules of Appellate Procedure.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE